NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



REGINALD HANNAH,                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1891
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 20, 2018.

Appeal from the Circuit Court for
Hillsborough County; Lisa D. Campbell,
Judge.

Reginald Hannah, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Tonja Vickers Rook,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


BLACK, SLEET, and SALARIO, JJ., Concur.